Case 1:20-cv-04884-AFEIDAVETIOR SERVICEIed 09/09/2IndPage 1 of 120-CV-04884

 

 

UNITED STATES DISTRICT COURT Date Filed: June 26,2020
SOUTHERN DISTRICT OF NEW YORK AOS Filed:
Court Date: ss March 24, 2021
ATTORNEY(S): BROMBERG LAW OFFICE, P.C. BRIAN L. BROMBERG, ESQ. File No.:
ADDRESS: 26 BROADWAY, 27TH FLOOR NEW YORK , NY 10004 PH:212-248-7906
JORDY PERALTA,
vs Plaintiff

THE CITY OF NEW YORK, et al.,

 

 

 

 

 

Defendant

STATE OF NEW YORK, COUNTY OF NASSAU SS.:

YOLER JEAN-BAPTISTE , being duly sworn deposes and says: Deponent is not a party herein, is over 18 years
of age and resides in New York State. On September 1, 2020 at 1:38 PM
at New York Police Department - One Police Plaza, New York, NY 10038 , deponent served the within
Summons in A Civil Action, Complaint and Jury Demand, Civil Cover Sheet and So Ordered Notice of Initial Pretrial
Conference
with Index Number 20-CV-04884 , and Date Filed June 26, 2020 endorsed thereon,

 

on: POLICE OFFICER BRANDON GEMBECKI c/o NARCOTICS BUREAU MANHATTAN NORTH, Defendant therein named.

 

#1 INDIVIDUAL By delivering a true copy of each to said recipient personally; deponent knew the person served to be the person

Cl described as said person therein.
#2. CORP./ENTITY By delivering to and leaving with who indicated they were authorized to accept service on behalf of the

a Corporation/Entity.

#3 SUITABLE _ By delivering a true copy of each to Ms. Chinnock ~ Police Officer a person of suitable age and discretion.

AGE x Said premises is recipient's [X ] actual place of business [  ] dwelling house (usual place of abode) within the state.
#4 AFFIXING _ By affixing a true copy of each to the door of said premises, which is recipient's: [ ] actual place of business

TODOOR [  ] dwelling house (place of abode) within the state.

ts Deponent was unable, with due diligence to find recipient or a person of suitable age and discretion, having called thereat on

#5 MAILCOPY On September 3, 2020 _, deponent completed service under the last two sections by depositing a copy of the

x ABOVE DOCUMENTS to the above address in a ist Class
postpaid properly addressed cnvclope marked “Personal and Confidential” in an official depository under the exclusive
care and custody of the United States Post Office in the State of New York.

#6 NON-SRVC After due search, careful inquiry and diligent attempts, I have been unable to effect process upon the person/entity
[ | being served because of the following: [ ] Unknown at Address [ ] Evading [ ] Moved left no forwarding
_ [ ] Address does not exist [ ] Other:

Attempts

 

#7 DESCRIPTION A description of the Defendant, or other person served, or spoken to on behalf of the Defendant is as follows:
Sex Female Color of skin Black Color of hair Black Age 21-35 Yrs. Height 5ft4in - 5ft8in

(use with #1,20°3) Weight 131-160 Lbs. Other Features:

 

 

 

 

#8 WIT. FEES $ the authorized witness fee and / or traveling expenses were paid (tendered) to the recipient.
J
#9 MILITARYSRVC Deponent asked person spoken to whether the defendant was presently in military service of the United States
Government or of the State of New York and was informed that defendant was not.
#10 OTHER
L)
Sworn to before me on this 3rd day, of September , 2020 CO
etl * YOLER JEAN-BAPTISTE
eR AMTE
STEVEN M SHURGIN STEPHANIE GALLIGAN "co i
NOTARY PUBLIC, State of New York NOTARY PUBLIC, State of New York = Server's Lic #1139306
No. 01SH6190498, lified in N C No. 01GA6190672, lified in N C
° Commission ones uly 28, 2024 ounty ° Commission Sores Suly 28, 3024 ounly [a] Work Order # 1124838

CAPITAL PROCESS SERVERS, INC. 265 Post AVENUE, Str. 150, Wesrpury, NY 11590 Tr 516-333-6380 Fax 516-333-6382 NYC DCA Lic. # 1381942
